    Case 1:18-cv-00140-TSK Document 83 Filed 03/02/21 Page 1 of 4 PageID #: 396



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 CLARKSBURG

JOSHUA DANIEL STEVENS,

              Plaintiff,

v.                                            Civ. Action No. 1:18-CV-140
                                                         (Kleeh)

BETSY JIVIDEN, KAREN PSZCOLKOWSKI,
WILLIAM YURCINA, MIKE HILL,
RICHARD MCKEEN, RUSSELL COOK,
CHRISTOPHER FOLMER, and MICHELLE SCOTT,

              Defendants.


          ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 81]

         On July 5, 2018, the pro se Plaintiff, Joshua Daniel Stevens

(“Plaintiff”), filed a Complaint pursuant to 42 U.S.C. § 1983.

Plaintiff alleges, among other things, that certain defendants

were deliberately indifferent to his serious medical needs in

violation       of   the    Eighth   Amendment     to   the   United    States

Constitution. [ECF No. 1]. 1 On April 21, 2020, Defendants Betsy

Jividen, Karen Pszcolkowski, William Yurcina, Mike Hill, Richard

McKeen, Russell Cook, and Christopher Folmer (“WVDOC defendants”)

filed a Motion to Dismiss with a memorandum in support. [ECF Nos.

48, 49]. On May 12, 2020, Defendant Michelle Scott (“Defendant




1 By previous Order Adopting Report and Recommendation entered
August 4, 2020, a Preliminary Report and Recommendation was
adopted, thereby dismissing, with prejudice, all claims against
Defendants Jamie Gray and Pamela Moore. [ECF No. 78].
Case 1:18-cv-00140-TSK Document 83 Filed 03/02/21 Page 2 of 4 PageID #: 397
STEVENS V. JIVIDEN et al.                                              1:18-CV-140

        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 81]

Scott”) filed a Motion to Dismiss with a memorandum in support.

[ECF No. 55, 56]. To this date, despite multiple Roseboro notices

being   entered    and    served    on    the     plaintiff,      no   response   in

opposition to WVDOC defendants’ or Defendant Scott’s motions to

dismiss has been filed.

     Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi for initial review. On January 5, 2021, the Magistrate Judge

entered    a    Report    and    Recommendation         (“R&R”)   [ECF    No.   81],

recommending that the Court grant both motions to dismiss [ECF

Nos. 48, 55] and that each defendant be dismissed with prejudice

from the action for the failure to state a claim upon which relief

can be granted pursuant to 28 U.S.C. § 1915(e)(2)(ii).

     The R&R also informed the parties regarding their right to

file specific written objections to the magistrate judge’s report

and recommendation. Under Local Rule 12 of the Local Rules of

Prisoner Litigation Procedure of the Northern District of West

Virginia,      “[a]ny    party   may     object    to    a   magistrate    judge’s

recommended disposition by filing and serving written objections

within fourteen (14) calendar days after being served with a copy

of the magistrate judge’s recommended disposition.” LR PL P 12.

Further, the magistrate judge allotted an extra three (3) days to

account for mailing and service of any objections. [ECF No. 81].


                                          2
Case 1:18-cv-00140-TSK Document 83 Filed 03/02/21 Page 3 of 4 PageID #: 398
STEVENS V. JIVIDEN et al.                                              1:18-CV-140

       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 81]

Therefore, parties have seventeen (17) calendar days from the date

of   service   of   the   R&R    to     file    “specific    written   objections,

identifying the portions of the Report and Recommendation to which

objection is made, and the basis of such objection.” The R&R

further   warned     them       that    the     “[f]ailure     to   file   written

objections . . . shall constitute a waiver of de novo review by

the District Court and a waiver of appellate review by the Circuit

Court of Appeals.” The docket reflects that Plaintiff accepted

service of the R&R on January 7, 2021. [ECF No. 82]. To date, no

objections to the R&R have been filed.

      When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without    explanation,           any      of      the      magistrate     judge’s

recommendations” to which there are no objections. Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

           Because no party has objected, the Court is under no

obligation to conduct a de novo review. Accordingly, the Court

reviewed the R&R for clear error. Upon careful review, and finding


                                           3
Case 1:18-cv-00140-TSK Document 83 Filed 03/02/21 Page 4 of 4 PageID #: 399
STEVENS V. JIVIDEN et al.                                    1:18-CV-140

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 81]

no clear error, the Court ADOPTS the R&R [ECF No. 81]. The Motions

to Dismiss are GRANTED [ECF Nos. 48, 55] and the WVDOC defendants

and Defendant Scott are DISMISSED WITH PREJUDICE from this action

for the failure to state a claim upon which relief can be granted

pursuant to 28 U.S.C. § 1915(e)(2)(ii). The Court DIRECTS the Clerk

to enter judgment in favor of these Defendants as it relates to

the remaining claims.

     The Court ORDERS that this action be DISMISSED WITH PREJUDICE

and STRICKEN from the docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record via electronic means and to the pro se Plaintiff

via certified mail, return receipt requested.

     DATED: March 2, 2021


                                        /s/ Thomas S. Kleeh
                                        THOMAS S. KLEEH
                                        UNITED STATES DISTRICT JUDGE




                                    4
